                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

UNITED STATES OF AMERICA                   §
                                           §
v.                                         §        Crim. Action No. 3:20-CR-00451-N
                                           §
CHARLES DAVID BURROW (1)                   §

                                        ORDER

      Before the Court is the Defendant’s Motion to Revoke or Amend the Magistrate

Judge’s Order of Pretrial Detention filed February 2, 2021 and the government’s response.

This motion is set for hearing on Thursday, February 18, 2021 at 10:00 a.m. by video-

conference.

      Signed February 9, 2021.




                                                           David C. Godbey
                                                      United States District Judge




ORDER – SOLO PAGE
